Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 14, 2017

The Court of Appeals hereby passes the following order:

A17A1870. BENNETT v. NAJARIAN HOLDINGS, LLC. et al.

      Nicole E. Bennett, the plaintiff in the underlying proceeding, filed a notice of
appeal from the trial court’s orders dismissing her claims against defendants Najarian
Holdings, LLC and Freedom Mortgage Corporation.
      We lack jurisdiction over the appeal because the trial court’s orders did not
dispose of all the claims between all the parties; Najarian Holdings’ counterclaim
against Bennett remains pending. “Unless summary judgment is granted on a claim
(see OCGA § 9-11-56 (h)) or the matter is certified pursuant to OCGA § 9-11-54 (b),
a direct appeal is premature and must be dismissed where a counterclaim remains
pending in the court below. In light of [Najarian Holdings’] pending counterclaim,
the trial court’s judgment is interlocutory, and because [Bennett] filed a direct appeal,
we have no jurisdiction to consider the matter.” Yates v. CACV of Colo., LLC, 295
Ga. App. 69 (670 SE2d 884) (2008) (citations and punctuation omitted). Accordingly,
this appeal is DISMISSED for lack of jurisdiction

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/14/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.